Citation Nr: 0732897	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO. 04-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent 
for service-connected patellar pain syndrome of the right 
knee.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include as secondary to the service-
connected patellar pain syndrome of the knees.

3. Entitlement to service connection for reflex sympathetic 
dystrophy, to include as secondary to the service-connected 
patellar pain syndrome of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1989 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Wichita, Kansas.

In March 2007, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO. A transcript of the hearing has been associated 
with the veteran's claim file.

In correspondence dated in April 2006, the veteran through 
her then-legal counsel raised claims of entitlement to 
service connection for headaches, temporomandibular joint 
dysfunction, a hip disorder and a psychiatric disorder. These 
matters are REFERRED to the RO for appropriate action. 

The issues of an increased disability rating for patellar 
pain syndrome of the right knee; service connection for a low 
back disorder, to include as secondary to the service-
connected patellar pain syndrome of the knees; and service 
connection for reflex sympathetic dystrophy, to include as 
secondary to the service-connected patellar pain syndrome of 
the knees are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Entitlement to service connection for a low back disorder 
was denied by the RO in a rating decision dated in April 
1993, and the veteran did not appeal.

2. Evidence submitted since the April 1993 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a low back disorder, to 
include as secondary to the service-connected patellar pain 
syndrome of the knees, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The unappealed April 1993 decision which denied reopening 
the previously denied claim of service connection for a low 
back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).

2. Subsequent to the April 1993 RO decision that denied 
reopening the previously denied claim of service connection 
for a low back disorder, new and material evidence sufficient 
to reopen the claim was received. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2007). In this case, the Board finds that VA has 
substantially satisfied the duties to notify and assist as 
required. To the extent there may be any deficiency of notice 
or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to reopening the claim.

Revised provisions defining new and material evidence became 
effective on August 29, 2001. See 66 Fed. Reg 45620 (2001). 
Those provisions are only applicable to claims filed on or 
after August 29, 2001. As the veteran's claim to reopen was 
received by the RO in February 2005, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108. 
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers. "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in April 1993, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder on the bases that there was no evidence of 
a low back disorder during the veteran's period of active 
service. The veteran did not appeal this decision, thus it 
became final. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

In the current attempt to reopen her claim, the veteran has 
proffered evidence to suggest that she has a low back 
disorder that is secondary to her service-connected patellar 
pain syndrome of the knees.

Private chiropractic treatment records from D. L. Cockerill, 
D.C., dated from January 2004 to February 2006 show 
intermittent treatment for symptoms associated with a low 
back disability. The records include a statement dated in 
September 2005 suggesting that the veteran had several 
connected biomechanical problems, with an "entire kinetic 
chain affecting the right side including the feet, ankle, 
knee, hip, pelvis, and lower back." Dr. Cockerill suggested 
that the veteran's knee disability adversely affected the 
lower back which was part of the described kinetic chain.

In its August 2005 rating decision, the RO specifically found 
that the veteran had not submitted new and material evidence 
to reopen the claim. See also Statement of the Case, dated 
April 2006. In so doing, the RO compared the September 2005 
letter of Dr. Cockerill with the results of other VA and non-
VA medical records, and found that the "preponderance of the 
evidence is against" the claim. 

Thus, the RO in effect reopened the claim by weighing all of 
the evidence of record. However, it is well-settled law that 
when examining whether a claim should be reopened, evidence 
proffered by the appellant to reopen a claim is not weighed 
with other evidence for its probative worth. Spalding v. 
Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).

The letter of Dr. Cockerill, when viewed by itself and 
without regard to any other evidence of record, suggests that 
the veteran's service-connected right knee disorder has 
produced a cascade of other disorders, including a back 
disability. The provisions of law as to secondary service 
connection, as well as potential entitlement to compensation 
benefits for that portion of the non-service-connected back 
disorder caused by the service-connected disorder are 
implicated. See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993); 38 
C.F.R. § 3.310(a) (Secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury;" Allen v. 
Brown, 7 Vet. App. 439, 448 (en banc) (Holding that 
additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)). 


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
patellar pain syndrome of the knees, is reopened; and to this 
extent only the claim is granted.


REMAND

Having reopened the claim does not end the Board's inquiry. 
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry. See Justus, 
supra.; Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 
U.S.C.A. § 5107(a). 

As noted, apart from her report of an increased severity, it 
is the veteran's central contention that her service-
connected right knee disorder caused a back disorder as well 
as reflex sympathetic dystrophy. Throughout the pendency of 
the claim for an increased rating, as well as those seeking 
service connection for a back and lower extremity 
neurological disorder, the veteran has been noted to 
continually present subjective complaints of markedly severe 
symptoms. However, the medical evidence is not adequately 
developed to allow for appellate review. 

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). It has also been long held 
that the statutory duty to assist requires a thorough and 
contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder. See Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990). ]. See also 38 C.F.R. § 
4.28 ["If a diagnosis is not supported by the findings on the 
examination report of if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."].
 
Although the Board has not reviewed the record with a view 
towards evaluation of the merits of the claim, and VA 
examiners conducting the development below are required to 
review the record, the Board has identified the following 
deficiencies with regard to the specific claims. 


Service Connection for a Back Disability

As noted, both records authored by Dr. Cockerill dated from 
January 2004 to February 2006 show intermittent treatment for 
symptoms associated with a low back disability. The records 
include a statement dated in September 2005 suggesting that 
the veteran had several connected biomechanical problems, 
with an "entire kinetic chain affecting the right side 
including the feet, ankle, knee, hip, pelvis, and lower 
back." Dr. Cockerill suggested that the veteran's knee 
disability adversely affected the lower back which was part 
of the described kinetic chain.

A VA examination report dated in February 2006 reveals that 
the examiner concluded that since the veteran did not have an 
abnormal gait during service, it was difficult to attribute 
the current low back pain to her knee disability. However, 
the examiner also stated that "the back condition may well 
be irritated by the patient's altered gait by wearing braces, 
etc." (Italics added). The examiner also suggested that 
there may have been an intervening low back injury as there 
was a notation of record of a 1999 worker's compensation 
injury. In an addendum dated in March 2006, the examiner 
added that her low back disorder was less likely caused by 
the knee disability.

However, left unanswered is the question of the identity of 
the veteran's claimed back disorder, or if present, whether 
such disorder is present, whether the service-connected knee 
disorder presently (i.e., not necessarily limited to the time 
she was in military service or thereafter) caused or 
aggravated a back disorder. 

Upon remand, the RO/AMC will readjudicate the issue of 
service connection for a back disorder, with specific 
findings as to direct, secondary and Allen theories of 
entitlement. 


Service Connection for Reflex Sympathetic Dystrophy

It is unclear from the evidence of record whether the veteran 
has reflex sympathetic dystrophy, and if so, whether it was 
caused by or aggravated by a service-connected disability, as 
suggested from the letter of Dr. Cockerill, discussed above.

VA outpatient treatment records dated from July 2003 to 
August 2005 show treatment for suspected reflex sympathetic 
dystrophy, though, it had been noted that there was no 
objective evidence of reflex sympathetic dystrophy. A private 
medical record from V. Deardorff, M.D., dated in March 2005, 
shows a diagnosis of possible reflex sympathetic dystrophy. 

The February and March 2006 VA examination reports show that 
the examiner indicated that he was not sure the veteran had 
reflex sympathetic dystrophy, and that the suspected 
diagnosis of reflex sympathetic dystrophy was less likely 
caused by the service-connected knee disabilities. 

Of particular note, in a March 2006 letter authored by J. Q. 
Jaeger, the physician reported that the evidence suggested a 
diagnosis of reflex sympathetic dystrophy, although it was 
not conclusively supported by a bone scan. Dr. Jaeger further 
stated, that he referred the veteran to a "Dr. Guillermo 
Garcia" for further testing, and that Dr. Garcia reported 
the veteran had RSD. In a treatment log authored by the 
Garder Medical Clinic, dated February 9 (year unknown), it is 
reported that the veteran underwent a "bone scan yesterday. 
she has nerve damage on both knees." 
The timing of the March 2006 letter by Dr. Jaeger, 
referencing his recent referral of the veteran to Dr. Garcia, 
and the timing of a February bone scan, suggests that the 
veteran may have an heretofore unknown right knee nerve 
damage, or including that presently subject to service 
connection as patellar pain syndrome.

In order to clarify the discrepancy among the medical 
evidence of record, and in order to address whether (1) the 
veteran has reflex sympathetic dystrophy; and (2) whether 
such disorder is related to the service-connected right knee 
disorder, pursuant to VA's duty to assist the veteran, the 
veteran should be scheduled for an additional VA examination. 

Increased Rating for Right Patellar Pain Syndrome

The veteran has asserted that her disability has increased in 
severity since her last examination. As review of the 
evidence reveals that the most recent VA examination 
addressing the severity of the veteran's service-connected 
right knee disability is in October 2003, approximately four 
years earlier, a contemporaneous examination of the right 
knee would be of assistance. Therefore, the veteran should be 
afforded another VA orthopedic examination of the right knee 
to determine the extent and severity of her service-connected 
patellar pain syndrome of the right knee. The fulfillment of 
the statutory duty to assist includes obtaining a thorough 
and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
orthopedic and neurological examination 
by an appropriately qualified physician. 
The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the clinician in conjunction 
with the examination. The examiner should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination. Any indicated 
tests, as determined to be appropriate by 
the examiner, should be accomplished.

The respective examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any low 
back disorder found on examination. The 
examiner is asked to provide an opinion 
as to whether any currently diagnosed low 
back disorder was etiologically related 
to the veteran's period of active 
service, to include whether it was caused 
by or aggravated (i.e., permanently 
worsened) by any of her service-connected 
disabilities. 

The examiner is also requested to 
determine whether the veteran has a 
current diagnosis of reflex sympathetic 
dystrophy or any other right lower 
extremity neurological disorder apart 
from the patellar pain syndrome of the 
right knee. If it is determined that she 
has a current diagnosis of reflex 
sympathetic dystrophy or any other right 
lower extremity neurological disorder 
apart from the patellar pain syndrome of 
the right knee, an opinion as to the date 
of onset and etiology should be provided, 
to include whether it was caused by or 
aggravated (i.e., permanently worsened) 
by any of her service-connected 
disabilities.

The examiner should also identify all 
residuals attributable to the veteran's 
service-connected patellar pain syndrome 
of the right knee. The examiner should 
note the range of motion the right knee. 
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
is used repeatedly. All limitation of 
function must be identified. If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report. Any 
indications that the veteran's reports of 
pain or other symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

Each examiner must provide a complete 
rationale for any opinion expressed. It 
is requested that the respective examiner 
discuss the prior medical evidence in 
detail and reconcile any contradictory 
evidence.

2. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If 
further action is required, such must be 
undertaken prior to further claim 
adjudication.

3. The RO/AMC will then readjudicate the 
veteran's claims. If the benefits sought 
on appeal remain denied, provide the 
veteran and her representative with a 
Supplemental Statement of the Case. The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until she is so informed. She has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


